I respectfully dissent from the Opinion and Award of the Full Commission based on my belief that plaintiff has failed to establish a causal relationship between the complained of injuries and the accident on the job, as required by Click v. Pilot FreightCarriers, Inc., 300 N.C. 164, 265 S.E.2d 389 (1980).
Plaintiff has been awarded compensation based on a three percent permanent partial disability of the back and spine. However, the evidence tends to establish that the only injury plaintiff sought treatment for as a result of the 23 July 1993 accident was a bruised right arm.  The mere fact that an accident occurred does not establish that any injury was the result of that occurrence.  Jackson v. Fayetteville Area System ofTransportation, 88 N.C. App. 123, 362 S.E.2d 569 (1987).  The burden is on plaintiff to provide evidence sufficient to support a finding of causation, and plaintiff has failed to meet this burden.
Therefore, I must respectfully dissent from the majority opinion in this case.
                                  S/ ________________________ BERNADINE S. BALLANCE COMMISSIONER
BSB/rst